Case 8:20-cr-00446-GJH Document 17 Filed 11/19/20 Page 1 of 3

                                                              FILED         ENTERED
                                                              LOGGED        RECEIVED
                                                      10:47 am November 19, 2020
                                                      AT GREENBELT
                                                      CLERK, U.S. DISTRICT COURT
                                                      DISTRICT OF MARYLAND
                                                      BY     TTS      , DEPUTY CLERK
Case 8:20-cr-00446-GJH Document 17 Filed 11/19/20 Page 2 of 3
Case 8:20-cr-00446-GJH Document 17 Filed 11/19/20 Page 3 of 3
